Exhibit 10.1
Stock   Purchase   Agreement


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the 5th
day of March 2008, by and among Valda Downing and Karl Antonius (collectively
the “Sellers”) and Hugh Downing (being herein referred to as “Purchaser”).
 
PRELIMINARY STATEMENTS


 
A.
Ms. Downing is an individual owning an aggregate of 5,500,000 shares of Suncross
Exploration Corporation (“Suncross”), and Mr. Antonius is an individual owning
an aggregate of 4,500,000 shares of Suncross.



 
B.
Ms. Downing is willing to sell 5,500,000 shares of common stock of Suncross, and
Mr. Antonius is willing to sell 4,500,000 shares of common stock of Suncross, an
aggregate of 10,000,000 shares of common stock of Suncross (the “Common Stock”).



 
C.
Sellers desire to sell the Common Stock to Purchaser, and Purchaser desires to
purchase the Common Stock from Sellers, on the terms, provisions and conditions
set forth herein.



NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Sellers and Purchaser do hereby agree as follows:
 
ARTICLE I
 
Purchase and Sale of the Common Stock


Section 1.01.  Purchase and Sale.  On the Closing Date (as defined below) and
upon the terms and subject to the conditions set forth herein, the Sellers shall
deliver the 10,000,000 shares of Suncross Common Stock to the Purchaser free and
clear of all liens, and Purchaser shall purchase the Common Stock from the
Sellers in accordance with Section 1.02 below.


Section 1.02.  Purchase Price.  The purchase price (the “Purchase Price”) for
the Common Stock shall be $10,000 (or $0.001 per share of Common Stock sold),
constituting $5,500 for the 5,500,000 shares of common stock sold by Ms. Downing
and $4,500 for the 4,500,000 shares of common stock sold by Mr. Antonius.


Section 1.03.  Time and Place of Closing.  Subject to the satisfaction or waiver
of the conditions herein, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on or before March __, 2008 or
at such time, date or place as Sellers and Purchaser may agree (the “Closing
Date”).


        Section 1.04.  Delivery of the Common Stock; Payment of Purchase
Price.  At Closing:  (a) the Sellers shall deliver to the Purchaser the
certificates representing the Common Stock, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank, with all taxes attributable
to the transfer and sale of the Common Stock paid by the Sellers; and (b) the
Purchaser shall deliver to the Sellers Purchase Price in accordance with Section
1.02.

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
Representations and Warranties of Sellers and Suncross


Subject to all of the terms, conditions and provisions of this Agreement, the
Sellers and Suncross hereby represent and warrant to Purchaser, as of the date
hereof and as of the Closing, as follows:


Section 2.01.  Organization and Qualification.  Suncross is a Nevada corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada (and/or that Suncross and Sellers have taken or will take action
subsequent to the parties entry into this Agreement to make Suncross in good
standing with the State of Nevada).  Suncross has all requisite power and
authority, corporate or otherwise, to own, lease and operate its assets and
properties and to carry on its business as now being conducted.  Suncross does
not have any subsidiaries or predecessor corporations.


Section 2.02.  Capitalization of Suncross; Title to the Common Stock.  There are
100,000,000 shares of common stock authorized of Suncross,  $0.001 par value per
share, of which approximately 12,148,250 shares of common stock are issued and
outstanding and 20,000,000 shares of preferred stock authorized of Suncross,
$0.001 par value per share, of which no shares of preferred stock are issued and
outstanding.  All of the outstanding shares of common stock have been duly
authorized and validly issued, are fully paid and nonassessable and are free of
preemptive rights.  The Common Stock transferred by the Sellers to Purchaser
will be free and clear of liens.  There are no outstanding or authorized
subscriptions, options, warrants, calls, rights or other similar contracts,
including rights of conversion or exchange under any outstanding debt or equity
security or other contract, to which any of the Common Stock will be subject or
obligating the Sellers and/or Suncross to issue, deliver or sell, or cause to be
issued, delivered or sold, any other shares of capital stock of Suncross or any
other debt or equity securities convertible into or evidencing the right to
subscribe for any such shares of capital stock or obligating the Sellers and/or
Suncross to grant, extend or enter into any such contract.  There are no voting
trusts, proxies or other contracts to which Sellers and/or Suncross are a party
or are bound with respect to the voting of any shares of capital stock of
Suncross.  The Sellers have full legal right to sell, assign and transfer the
Common Stock to Purchaser and will, upon payment for the Common Stock and
delivery to Purchaser of a certificate or certificates representing the Common
Stock, transfer good and indefeasible title to the Common Stock to Purchaser,
free and clear of liens.


Section 2.03.  Authority.  The Sellers have all requisite power and authority,
corporate or otherwise, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and thereby.  The Sellers and Suncross have
duly and validly executed and delivered this Agreement and will, on or prior to
the Closing, execute, such other documents as may be required hereunder and,
assuming the due authorization, execution and delivery of this Agreement by the
parties hereto and thereto, this Agreement constitutes, the legal, valid and
binding obligation of the Sellers and Suncross, as applicable, enforceable
against the Sellers and Suncross, as applicable, in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.

 
 

--------------------------------------------------------------------------------

 

Section 2.04.  No Conflict.  The execution and delivery by the Sellers and
Suncross of this Agreement and the consummation of the transactions contemplated
hereby and thereby, do not and will not, by the lapse of time, the giving of
notice or otherwise:  (a) constitute a violation of any law; (b) constitute a
breach or violation of any provision contained in the Articles of Incorporation
or Bylaws of Suncross; (c) constitute a breach of any provision contained in, or
a default under, any governmental approval, any writ, injunction, order,
judgment or decree of any governmental authority or any contract to which the
Sellers and/or Suncross are a party; or (d) result in or require the creation of
any lien upon the Common Stock.


Section 2.05.  Consents and Approvals.  No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Sellers and/or Suncross of this Agreement or the consummation of the
transactions contemplated hereby or thereby, or the enforceability hereof or
thereof, other than those which have been obtained or made and are in full force
and effect.


Section 2.06.  Litigation.  There are no claims pending or, to the knowledge of
the Sellers and Suncross, threatened against or affecting Suncross or any of its
assets and properties before or by any governmental authority or any other
person.  The Sellers and Suncross have no knowledge of the basis for any claim,
which alone or in the aggregate:  (a) could reasonably be expected to result in
any liability with respect to Suncross; or (b) seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against
Suncross or any of its assets and properties.


Section 2.07.  Brokers, Finders and Financial Advisors.  No broker, finder or
financial advisor has acted for Sellers in connection with this Agreement or the
transactions contemplated hereby or thereby, and no broker, finder or financial
advisor is entitled to any broker’s, finder’s or financial advisor’s fee or
other commission in respect thereof based in any way on any contract with
Sellers.


Section 2.08.  Disclosure.  The schedules, documents, exhibits, reports,
certificates and other written statements and information furnished by or on
behalf of Sellers and/or Suncross to the Purchaser do not contain any material
misstatement of fact or, to the knowledge of Sellers and Suncross, omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.  Sellers
and Suncross have not withheld any fact known to them which has or is reasonably
likely to have a material adverse effect with respect to Suncross.


Section 2.09.  Ownership.  The Sellers represent and warrant that they own
10,000,000 shares of common stock of Suncross that are subject to this
Agreement.


ARTICLE III
 
Representations and Warranties of Purchaser


Subject to all of the terms, conditions and provisions of this Agreement,
Purchaser hereby represents and warrants to the Sellers, as of the date hereof
and as of the Closing, as follows:

 
 

--------------------------------------------------------------------------------

 

Section 3.01.  Authority.  Purchaser has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby.  Purchaser has duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto and thereto, this
Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.


Section 3.02.  No Conflict.  The execution and delivery by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise:  (a) constitute a violation of any law; or (b) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which Purchaser is a party or by which Purchaser is bound or
affected.


Section 3.03.  Consents and Approvals. No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
Purchaser of this Agreement and the closing documents to which it is a party, or
the consummation of the transactions contemplated hereby or thereby, or the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.


Section 3.04.  Litigation.  There are no claims pending or, to the knowledge of
Purchaser, threatened, and Purchaser has no knowledge of the basis for any
claim, which either alone or in the aggregate, seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against
Purchaser which prohibits or restricts, or could reasonably be expected to
result in any delay of, the consummation of the transactions contemplated by
this Agreement.


Section 3.05.  Brokers, Finders and Financial Advisors.   No broker, finder or
financial advisor has acted for Purchaser in connection with this Agreement or
the transactions contemplated hereby or thereby, and no broker, finder or
financial advisor is entitled to any broker’s, finder’s or financial advisor’s
fee or other commission in respect thereof based in any way on any contract with
Purchaser.


Section 3.06.  Restricted Common Stock.  The Purchaser understands that Suncross
has not registered the Common Stock under the Securities Act of 1933, as amended
(the “Act”) or the applicable securities laws of any state in reliance on
exemptions from registration.  The Purchaser further understands that such
exemptions depend upon the Purchaser’s investment intent at the time the
Purchaser acquires the Common Stock, the Purchaser therefore represents and
warrants that the Purchaser is purchasing the Common Stock for her own account
for investment and not with a view to distribution, assignment, resale or other
transfer of the Common Stock.  Except as specifically stated herein, no other
person has a direct or indirect beneficial interest in the Common
Stock.  Because the Common Stock shares are not registered, the Purchaser is
aware that he must hold them indefinitely unless they are registered under the
Act and any applicable state securities laws or he must obtain exemptions from
such registration.

 
 

--------------------------------------------------------------------------------

 



ARTICLE IV
 
Covenants


Section 4.01.  Further Assurances.  Sellers, Suncross and Purchaser agree that,
from time to time, whether before, at or after the Closing, each of them will
take such other action and to execute, acknowledge and deliver such contracts,
deeds, or other documents (a) as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement; or (b) to
effect or evidence the transfer to the Purchaser of the Common Stock held by or
in the name of the Sellers.


Section 4.02.  Conduct of Business.  Except as otherwise contemplated by this
Agreement, after the date hereof and prior to the Closing or earlier termination
of this Agreement, unless Purchaser shall otherwise agree in writing, Suncross
shall


(a)           not take or perform any act or refrain from taking or performing
any act which would have resulted in a breach of the representations and
warranties set forth in Article II;


(b)           not enter into any agreement, or extend an existing agreement that
will survive after the Closing;


(c)           not sell, pledge, lease, license or otherwise transfer any of
their assets or properties or make any payments or distributions to Suncross or
any of its affiliates; and


(d)           not make any payments or distributions of assets or properties to
Suncross or its shareholders.


Prior to the Closing, Suncross shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision of its
operations.


Section 4.03.  Public Announcements.  Except as required by law, without the
prior written approval of the other party, neither Sellers, Suncross nor
Purchaser will issue, or permit any agent or affiliate thereof to issue, any
press release or otherwise make or permit any agent or affiliate thereof to
make, any public statement or announcement with respect to this Agreement or the
transactions contemplated hereby and thereby.
 
ARTICLE V
 
Conditions


Section 5.01.  Conditions to Obligations of each of the Parties.  The respective
obligations of each party to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing of the following
conditions: (a) no preliminary or permanent injunction or other order, decree or
ruling which prevents the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in effect; (b) no claim shall have
been asserted, threatened or commenced and no law shall have been enacted,
promulgated or issued which would reasonably be expected to (i) prohibit the
purchase of, payment for or retention of the Common Stock by Purchaser or the
consummation of the transactions contemplated by this Agreement or (ii) make the
consummation of any such transactions illegal; and (c) all approvals legally
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained and be in full force and effect at the Closing.

 
 

--------------------------------------------------------------------------------

 

 
Section 5.02.  Conditions to Obligations of Sellers.  The obligations of Sellers
to consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing Date of the following additional
conditions, except as Sellers may waive in writing: (a) Purchaser shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing; and (b) the
representations and warranties of Purchaser in this Agreement shall have been
true and correct on the date hereof or thereof, as applicable, and such
representations and warranties shall be true and correct on and at the Closing
(except those, if any, expressly stated to be true and correct at an earlier
date), with the same force and effect as though such representations and
warranties had been made on and at the Closing.


Section 5.03.  Conditions to Obligations of Purchaser.  The obligations of
Purchaser to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to Closing of the following additional conditions,
except as Purchaser may waive in writing: (a) the Sellers and Suncross shall
have complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing; and (b) the
representations and warranties of Sellers and Suncross in this Agreement shall
have been true and correct on the date hereof or thereof, as applicable, and
such representations and warranties shall be true and correct on and at the
Closing (except those, if any, expressly stated to be true and correct at an
earlier date), with the same force and effect as though such representations and
warranties had been made on and at the Closing.
 
ARTICLE VI
 
Indemnification


Section 6.01.  Indemnification of Sellers.  Subject to the terms and conditions
of this Article VI, Purchaser agrees to indemnify, defend and hold harmless
Sellers, from and against any and all claims, liabilities and losses which may
be imposed on, incurred by or asserted against, arising out of or resulting
from, directly or indirectly:
 
        (a)           the inaccuracy of any representation or breach of any
warranty of Purchaser contained in or made pursuant to this Agreement which was
not disclosed to Sellers in writing prior to the Closing; provided that no such
notification shall be deemed to waive or abrogate any right of Sellers with
respect to conditions to Closing in Section 5.02;
 
        (b)           the breach of any covenant or agreement of Purchaser
contained in this Agreement; or

 
 

--------------------------------------------------------------------------------

 
 
        (c)           any claim to fees or costs for alleged services by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of Purchaser in connection with this Agreement; provided, however,
that Purchaser shall not be liable for any portion of any claims, liabilities or
losses resulting from a material breach by Sellers, of any of its obligations
under this Agreement or from Sellers’s gross negligence, fraud or willful
misconduct.


Section 6.02.  Indemnification of Purchaser.  Subject to the terms and
conditions of this Article VI, from and after the Closing, Sellers agree to
indemnify, defend and hold harmless the Purchaser, its respective affiliates,
its respective present and former directors, officers, shareholders, employees
and agents and its respective heirs, executors, administrators, successors and
assigns (the “Purchaser Indemnified Persons”), from and against any and all
claims, liabilities and losses which may be imposed on, incurred by or asserted
against any Purchaser Indemnified Person, arising out of or resulting from,
directly or indirectly:
 
        (a)           the inaccuracy of any representation or breach of any
warranty of the Sellers or Suncross contained in or made pursuant to this
Agreement which was not disclosed to Purchaser in writing prior to the Closing;
provided that no such notification shall be deemed to waive or abrogate any
right of Purchaser with respect to conditions to Closing in Section 5.03;
 
        (b)           the breach of any covenant or agreement of Sellers or
Suncross contained in this Agreement;
 
        (c)           the conduct of the business of Suncross prior to the
Closing; or
 
        (d)           any claim to fees or costs for alleged services rendered
by a broker, agent, finder or other person claiming to act in a similar capacity
at the request of the Sellers in connection with this Agreement; provided,
however, that Sellers and Suncross shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Purchaser of
its obligations under this Agreement or from a Purchaser Indemnified Person’s
gross negligence, fraud or willful misconduct.



--------------------------------------------------------------------------------


ARTICLE VII
 
Miscellaneous


Section 7.01.  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:




(i) if to Sellers, to:                                                Valda
Downing
               ____________________
               ____________________

               ____________________


               Karl Antonius
____________________
____________________
____________________




(ii) if to Purchaser, to:                                         Hugh Downing
Flat 46 Marlborough
61 Walton St., South Kensington
London SW32JX
UK




(ii)  Copies to:                                                       The Loev
Law Firm, PC
6300 West Loop South, Suite 280,
Bellaire, Texas 77401
Telephone Number:  (713) 524-4110
Facsimile Number:  (713) 524-4122


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
7.01.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given: (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails; (B) in the case of a notice delivered by hand, when
personally delivered; (C) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt; and (D) in the case
of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
case given or addressed as aforesaid.


Section 7.02.  Benefit and Burden.  This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their successors and
permitted assigns.


Section 7.03.  No Third Party Rights.  Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a party hereto (other
than the Purchaser Indemnified Persons) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (other than the Purchaser Indemnified Persons).


Section 7.04.  Amendments and Waiver.  No amendment, modification, restatement
or supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  No waiver of any provision of this Agreement
shall be valid unless in writing and signed by the party against whom that
waiver is sought to be enforced.


Section 7.05.  Assignments.  Purchaser may assign any of its rights, interests
and obligations under this Agreement and must notify Sellers in writing.

 
 

--------------------------------------------------------------------------------

 

Section 7.06.  Counterparts.  This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.


Section 7.07.  Captions and Headings.  The captions and headings contained in
this Agreement are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise.


Section 7.08.  Construction.  The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.


Section 7.09.  Severability.  Should any clause, sentence, paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the parties agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken herefrom by the parties, and the
remainder will have the same force and effectiveness as if such stricken part or
parts had never been included herein.


Section 7.10.  Effect of Facsimile and Photocopied Signatures. This Agreement
may be executed in several counterparts, each of which is an original.  It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one party and faxed to another party shall be deemed to have been
executed and delivered by the signing party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


Section 7.11.  Remedies.  The parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
parties agree that if either party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
party might be entitled.


Section 7.12.  Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE PROVIDENCE OF BRITISH COLUMBIA, CANADA, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.


Section 7.13.  Submission to Jurisdiction.  Each of the parties hereby: (a)
irrevocably submits to the non-exclusive personal jurisdiction of any California
court, over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such
British Columbia court; and (b) irrevocably waives, to the fullest extent
permitted by applicable law, any objection it may now or hereafter have to the
laying of venue in any proceeding brought in a California court.

 
 

--------------------------------------------------------------------------------

 
 
Section 7.14.  Expenses; Prevailing Party Costs.  The Sellers, Suncross, and
Purchaser shall pay their own expenses incident to this Agreement and the
transactions contemplated hereby and thereby, including all legal and accounting
fees and disbursements, and Sellers shall be solely liable for any and all
expenses of the Sellers and/or Suncross which are incident to this Agreement and
the transactions contemplated hereby and thereby (other than customary general,
administrative and overhead expenses incurred in the ordinary course of
business).  Notwithstanding anything contained herein or therein to the
contrary, if any party commences an action against another party to enforce any
of the terms, covenants, conditions or provisions of this Agreement, or because
of a breach by a party of its obligations under this Agreement, the prevailing
party in any such action shall be entitled to recover its losses, including
reasonable attorneys’ fees, incurred in connection with the prosecution or
defense of such action, from the losing party.


Section 7.15.   Entire Agreement.  This Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties and representations
among the parties with respect to the transactions contemplated hereby and
thereby, and supersedes all prior agreements, arrangements and understandings
between the parties, whether written, oral or otherwise.
 
 
 
[Remainder of page left intentionally blank.  Signature page follows.]


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


“SELLER”




/s/ Valda Downing
Valda Downing
Number of shares: 5,500,000




/s/ Karl Antonius
Karl Antonius
Number of shares: 4,500,000






“PURCHASER”




/s/ Hugh Downing
Hugh Downing






SUNCROSS EXPLORATION CORPORATION




By: /s/ Valda Downing
Its: President
Printed Name: Valda Downing





 
 

--------------------------------------------------------------------------------

 
